UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-1703


LISA MCKINNEY,

                 Plaintiff – Appellant,

          v.

CAROLYN W. COLVIN, Acting        Commissioner    of   the   Social
Security Administration,

                 Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:11-cv-00199-MR-DLH)


Submitted:   November 26, 2013             Decided:   December 18, 2013


Before NIEMEYER, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sarah H. Bohr, BOHR & HARRINGTON, LLC, Atlantic Beach, Florida;
Paul Townsend McChesney, MCCHESNEY & MCCHESNEY, PC, Spartanburg,
South Carolina, for Appellant. Paul B. Taylor, Assistant United
States Attorney, Anne M. Tompkins, United States Attorney,
Jeanne D. Semivan, Assistant Regional Counsel, SOCIAL SECURITY
ADMINISTRATION, Boston, Massachusetts, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lisa    McKinney    appeals      the   district   court’s      orders:

accepting     the   recommendation        of    the     magistrate     judge     and

upholding     the     Commissioner’s         decision      denying     McKinney’s

applications for disability insurance benefits and supplemental

security income; and denying her motion for reconsideration.                      We

have     reviewed   the   record       and     find   no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     McKinney v. Colvin, No. 1:11-cv-00199-MR-DLH (W.D.N.C.

Jan. 25 & Apr. 1, 2013).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this     court   and     argument    would     not   aid   the

decisional process.

                                                                           AFFIRMED




                                        2